PER CURIAM
Defendant was found not responsible for forgery in the first degree, ORS 165.013, by reason of mental disease or defect. The trial court found that defendant presented a “substantial danger to others” and ordered him committed to the jurisdiction of the Psychiatric Security Review Board (PSRB). ORS 161.327(1). Defendant argues that there is insufficient evidence to support the trial court’s finding of dangerousness and that the court erred in ordering commitment rather than conditional release pending PSRB review.
The issues in this case are moot. The trial court file contains an amended order of the Psychiatric Security Review Board dated August 5, 1983, discharging defendant from the jurisdiction of PSRB. The order of discharge ends any relationship between defendant and the court of PSRB. ORS 161.351(1).
Affirmed.